United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Egg Harbor Township, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-425
Issued: August 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 4, 2009 appellant filed a timely appeal from an October 8, 2009 decision of
the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established he sustained an injury in the performance of
duty on July 28, 2009 causally related to his employment.
FACTUAL HISTORY
On August 20, 2009 appellant, a 44-year-old federal air marshal, filed a traumatic injury
claim (Form CA-1) for a “sharp and dulling pain running from [his] left shoulder down the back
of [his] left tricep.” Appellant attributed his condition to a July 28, 2009 incident when, while

engaging in a running exercise, during which he was carrying an “additional 35 pounds of
equipment, I fell to the ground … useing my left elbow, causeing pain in my left shoulder.”
By letter dated August 24, 2009, the Office notified appellant that the evidence of record
was insufficient to support his claim and that he needed to submit additional evidence. The
Office provided guidance concerning the type and form of evidence required.
Appellant submitted a September 9, 2009 report in which Dr. Raj Desai, a radiologist,
reported findings following x-rays of appellant’s left shoulder and diagnosed a “very small
partial thickness tear suspected in the deep fibers of [the] anterior supraspinatus with small joint
effusion.” Dr. Desai noted that appellant “[f]ell back on shoulder and having constant pain.”
By decision dated October 8, 2009, the Office denied the claim because the evidence of
record did not demonstrate an employment incident caused a medically-diagnosed condition.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
1

Appellant submitted additional evidence on appeal. The Board may not consider evidence for the first time on
appeal which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). See
J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the Board’s jurisdiction is limited to
reviewing the evidence that was before the Office at the time of its final decision).
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

2

evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
Appellant attributed his condition to a July 28, 2009 incident when, while engaging in a
running exercise, during which he was carrying an “additional 35 pounds of equipment” he fell
“to the ground … using [his] left elbow, causing pain in [his] left shoulder.” The Office has
accepted appellant’s assertion that this incident occurred in the performance of duty as alleged.
Appellant’s burden is to demonstrate that the established employment incident caused a
medically-diagnosed condition. This is a medical issue that can only be proven by probative
medical opinion evidence. Appellant has not submitted sufficient medical opinion evidence
supporting his claim and, accordingly, the Board finds that appellant has not established he
sustained an injury in the performance of duty on July 28, 2009 causally related to his
employment.
The only medical opinion evidence of record consists of Dr. Desai’s September 9, 2009
report, but his report has little probative value on the issue of causal relationship because it
lacks an opinion explaining how the established employment incident caused the condition he
diagnosed. While Dr. Desai noted that appellant “[f]ell back on shoulder and having constant
pain,” this is not sufficient to establish the required causal relationship because he does not
explain how this fall caused appellant’s condition and pain is a symptom, not a compensable
medical diagnosis.11 Further, Dr. Desai is merely repeating appellant’s allegations concerning
his injury and provides no probative medical reasoning. Finally, Dr. Desai diagnosed “very
small partial thickness tear suspected in the deep fibers of [the] anterior supraspinatus with small
joint effusion.” Use of the word “suspected” indicates that Dr. Desai’s opinion is speculative
and has little probative value.12
10

8

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
10

See supra note 1.

11

Robert Broome, 55 ECAB 339, 342, (2004).

12

Ricky S. Storms, 52 ECAB 349 (2001); Leslie C. Moore, 52 ECAB 132 (2000).

3

An award of compensation may not be based on surmise, conjecture or speculation.13
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.14 The fact that a condition manifests itself or worsens during a
period of employment15 or that work activities produce symptoms revelatory of an underlying
condition16 does not raise an inference of causal relationship between a claimed condition and an
employment incident.
Because appellant has not submitted competent medical opinion evidence containing a
reasoned discussion of causal relationship, one that soundly explains how the established
employment incident caused or aggravated a firmly diagnosed medical condition, the Board
finds that appellant has not established the essential element of causal relationship.
CONCLUSION
The Board finds that appellant has not established he sustained an injury in the
performance of duty on July 28, 2009 causally related to his employment.

13

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
14

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

15

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

16

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

4

ORDER
IT IS HEREBY ORDERED THAT the October 8, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

